Case 3:17-cv-05769-RJB Document 288-1 Filed 04/21/20 Page 1 of 3




          EXHIBIT A
             Case 3:17-cv-05769-RJB Document 288-1 Filed 04/21/20 Page 2 of 3




         The most salient facts that the Court disregarded are as follows:1

               •   “The VWP is a program that exists solely to provide ‘detainees opportunities to

                   work and earn money while confined . . . .’” ECF 227, 4,9; PBNDS § 5.8; ECF

                   229-3, Johnson Dec. ¶¶ 12, 23-23.

               •   “The purpose of the Voluntary Work Program of the 2011 [PBNDS] is to provide

                   detainees opportunities to work and earn money while detained, subject to the

                   number of work opportunities available and within the constraints of the safety,

                   security, and good order of the facility. The intent of the Voluntary work program
                   is to reduce the negative impact of confinement through decreased idleness,

                   improved detainee morale, and fewer disciplinary incidents.” 229-3, Johnson Dec.

                   ¶¶ 11 (emphasis added).

               •   “Once detainees are released, they can no longer perform VWP work at the

                   NWIPC because VWP positions are only available to detainees – those that reside

                   and sleep at the NWIPC.” Dkt. No. 227, 10 (citing ECF 228, Dec. of Scott ¶¶ 4-

                   6).

               •   “Consistent with the terms of the ICE Contract, participation in the VWP is limited

                   to detained individuals—the positions are not offered to the public or to GEO’s

                   employees.” ECF 227, 4, 10 (citing ECF 228, Dec. of Bruce Scott, ¶¶ 4-6).

               •   “[E]ach job description submitted to the Court by Plaintiffs prominently includes

                   the heading ‘Detainee Job Description’ in bold and underline, making clear that

                   the tasks are limited to detainees who, by definition, live and sleep at the facility.”

                   ECF 278, 4-5 (citing PBNDS § 5.8).

               •   “[U]nlike a traditional minimum wage job, detainee participants do not show up

                   for a ‘shift’ and then work the entire duration of the shift at the direction of an



1
 To avoid any doubt that these facts were before the Court, GEO provides its factual support as it
appeared in its briefing or exhibits verbatim.


52780284;1
             Case 3:17-cv-05769-RJB Document 288-1 Filed 04/21/20 Page 3 of 3




                   ‘employer.’ Rather, because detainees perform very limited tasks, GEO cannot

                   direct them to do tasks for which they did not volunteer. For example, a food porter

                   ‘can’t do his job when there’s no food there.’ Ex. E, Tracy 32:6. Consequently,

                   regardless of the length of an assigned shift in the VWP, detainees do what they

                   please until it is their time to perform the discrete task for which they have

                   volunteered. As detainees are not at GEO’s disposal for an entire ‘shift,’ once it is

                   time for the task to be completed, a guard may have to ‘go wake him up or let him

                   know, if he’s outside playing basketball or whatever[.]’” ECF 274, 10 (citing
                   Tracy Dep. 32:6-9).

               •   “Each job description submitted to the Court by Plaintiffs prominently includes

                   the heading ‘Detainee Job Description’ in bold and underline, making clear that

                   the tasks are limited to detainees who, by definition, live and sleep at the facility.”

                   ECF 278,4 (citing ECF 223-25, 2-7.).




52780284;1
